134 Ga. App. 602 (1975)
215 S.E.2d 345
THE STATE
v.
SMITH.
50399.
Court of Appeals of Georgia.
Argued March 11, 1975.
Decided April 23, 1975.
Lewis R. Slaton, District Attorney, Carter Goode, Donald G. Frost, Assistant District Attorneys, for appellant.
J. Ralph McClelland, Jr., for appellee.
QUILLIAN, Judge.
This is an appeal by the state from an order of the trial court sustaining defendant's motion to suppress evidence seized after arrest of the defendant.
The facts of this case raise only the question of whether the information within the knowledge of the arresting officer was sufficient to establish probable cause for the arrest of the defendant. The state relied upon one witness, whose testimony was vague, equivocal, and self-contradictory. In a motion to suppress, the judge sits as the trier of fact. Kelly v. State, 129 Ga. App. 131 (198 SE2d 910). Credibility of the witness and the weight to be accorded his testimony rests solely with the trier of fact and he is not obligated to believe a witness even though he is not contradicted by other witnesses. Chaffin v. Community Loan &c. Co., 67 Ga. App. 410 (20 SE2d 435). He may accept a portion of the testimony of a witness and reject another portion. Garrison v. Garmon, 94 Ga. App. 868, 872 (96 SE2d 550). In essence, credibility and weight, and resolution of conflicts or inconsistencies within the testimony of a witness are matters to be determined by the judge in a motion to suppress. In the absence of evidence of record demanding a finding contrary to the judge's determination, this court will not reverse the ruling sustaining a motion to suppress.
Judgment affirmed. Pannell, P.J., and Clark, J., concur.